Citation Nr: 1230373	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-08 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for arthritis of the right great toe.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1982 to November 1986.   This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision rendered by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a June 2011 decision, the Board reopened a claim of entitlement to service connection for arthritis of the right great toe and Remanded the appeal for additional development.


FINDING OF FACT

The medical evidence establishes that the etiology of the arthritis of the Veteran's right great toe is unrelated to a laceration to the area in service, but also establishes the Veteran's bilateral great toe arthritis is manifested by slightly greater severity of arthritis in the right toe at the site of the service-connected laceration, with slight tenderness on squeezing that is not present in the left great toe.  


CONCLUSION OF LAW

The criteria for service connection for arthritis of the right great toe as aggravated by the residuals of an in-service laceration to the first metatarsal joint, right great toe, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1153, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.310(b) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The grant of service connection for arthritis of the right great toe as aggravated by the residuals of an in-service laceration of the right great toe constitutes a complete grant of service connection, the benefit sought on appeal.  However, since the Veteran may not consider a grant of service connection based on aggravation as a fully favorable determination, the Board will address VA's duty to notify and assist the Veteran with the development of his claim pursuant to 38 U.S.C.A. § 5103, 5103(a) and 38 C.F.R. § 3.159 is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

I.  Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  
In the context of a claim to reopen, VA must look at the bases for the denial in the prior decision(s) and respond with a VCAA notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Following the Veteran's November 2006 request to reopen the claim for service connection for a right great toe disorder, the RO issued a letter in August 2007 that advised her of the criteria for new and material evidence, advised her of the basis for the prior denial, the criteria for establishing service connection, and the types of evidence which would assist him to substantiate the claim.  Thus, the letter complied with the Court's guidance in Kent.  In any event, the Board found that the claim had been reopened, and there is no prejudice to the Veteran, because the claim has been reopened and reconsidered on the merits.  

The August 2007 initial notice also advised the Veteran of the criteria governing determination of the degree of disability and the effective date of a grant of an increased rating, if the claim were granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Veteran does not contend that there is any deficiency as to timing or content of the notice to her in this case.  The claim has been adjudicated on the merits following a Board decision and Remand in 2011.  Consequently, any defect in the timing or content of this notice was cured by notice in the Board's decision and subsequent readjudication on Remand of the merits of the claim for service connection.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  The Board finds, therefore, there is no prejudice to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Service treatment records and post-service records have been associated with the claims file.  The Veteran has been afforded VA examination.  The Veteran does not contend that there are any additional service treatment records not already obtained.  

The Veteran has indicated that she continues to work full-time, so there is no indication that she receives disability benefits from any source.  The Veteran has not identified additional evidence that might be relevant that is not associated with the claims files. 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify her would serve no useful purpose.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of his claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Claim for service connection 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that the regulation addressing service connection for disabilities on a secondary basis, 38 C.F.R. § 3.310, was amended in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  Since the Veteran's claim in this case was received in November 2006, the changed regulation is applicable to this claim.  The intent of the change was to conform VA regulations to decisions from the United States Court of Appeals for Veterans Claims (Court), specifically Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Section 3.310(a) addresses whether a service-connected disability is the cause of a secondary disability.  The Allen decision provides for consideration of whether a service-connected disability aggravates a nonservice-connected disability.  38 C.F.R. § 3.310(b). 

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and analysis

The Veteran contends that a right toe disability is related to an injury sustained in a car accident during active duty service.  Her service treatment records reflect that in August 1985 she was a passenger in a car accident.  At the time of treatment, she reported a seat belt burn across her right chest, a seat belt bruise across the suprapubic area, a bruise to her right leg, pain in the left ankle and knee, and a right great toe laceration.  The right great toe laceration required closure with sutures.  A September 1985 treatment record noted that the wounds had healed.  During her separation examination in July 1986, she did not report any problems with the right great toe.  The examiner did note, however, a one-centimeter long scar on the toe. 

In April 2005, the Veteran sought service connection for residuals of a right great toe injury.  She submitted private medical records from MEA Medical Clinic.  One of those records, dated in October 2004, showed complaints of right foot pain and swelling for one day's duration.  On physical examination, the right foot was tender, and the first metatarsal was tender and swollen.  The diagnosis was foot pain and localized swelling.  However, because there was no diagnosis of arthritis of the right great toe in service or within one year following service and no evidence of chronicity and continuity of right great toe pain or other evidence of a link to service, the Veteran's claim for service connection was denied.

In May 2007, the Veteran sought to reopen her claim for service connection for arthritis of the right great toe.  She submitted an October 2006 record from Dr. H. E. W.  That record notes her complaints of painful bunions on both feet, with the right foot being worse than the left.  Radiologic examination revealed a bunion and hallux valgus with some degenerative changes at the metatarsal phalangeal joint. 

In an October 2008 statement, the Veteran provided greater detail concerning the circumstances of the in-service car accident, noting that she was seated in a reclined position when the impact of the car crash caused her right great toe to smash through the glove compartment.  

Following Remand of the claim on the merits, the Veteran was afforded VA examination in June 2011.  There was medial angulation of 30 degrees at the right great toe and medial angulation of the 30 degrees at the left great toe.  The Veteran was able to dorsiflex the left big toe to 60 degrees with no stiffness; the Veteran was able to dorsiflex the right great toe only the 45 degrees with no stiffness.  The Veteran did not manifest an anatalgic gait.  There was a scar on the right great toe, residual to surgery.  The first MTP joint on the right was shallow and had minimal pain on squeezing.  

On radiologic examination, there was mild hallux valgus and mild first MTP degenerative disease in the left great toe and in the right great toe.  Hallux valgus is the "deviation of the tip of the great, or main axis of the toe, toward the outer or lateral side of the foot."  Stedman's Medical Dictionary 784 (27th ed. 2000). 
 
The examiner found that the Veteran had mild hallux valgus and slight first metatarsal phalangeal (MTP) joint degenerative changes bilaterally in each of the great toes.  There were no unique unilateral changes in the right big toe that were not present in the left great toe.  The examiner concluded that the Veteran's right great toe arthritis was unrelated to the Veteran's service, since the arthritis of the great toes is bilateral and there are similar changes at the first MTP joint bilaterally was not unique to the right great toe.  

However, the 2011 VA examination reveals that the Veteran's right great toe is stiff and painful when she is ambulating and the first MTP joint on the right is shallow and there is minimal pain with squeezing.  These symptoms were not noted or reported as to the left great toe.  The examiner stated that there was a "slight" difference between the symptoms at the right great toe as compared to the left.  

The Veteran clearly believes that her current right toe disorder is causally related to her service-connected injury to that toe.  Such a belief sometimes suffices to establish such a relationship.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  This is not true in this case, however.  The evidence establishes that the Veteran's current right toe arthritis was not manifested after in service, since she had no complaints regarding her right toe during the remained of her service after the injury and no right toe complaints or findings were noted at service separation.  

The Veteran has not identified any post-service diagnosis or treatment of right great toe complaints or a right great toe disorder until 2004, when many years had elapsed after her 1985 service discharge.  Her report of symptoms to HEW, MD, in 2006, reflects that she had noted more pain in the right foot than in the left foot "for several years."  Thus, the Veteran's lay observations do not establish a direct relationship between a current right great toe disorder and her service, since her service ended in 1986, many years before her report of more right toe pain than left toe pain.  In the absence of notation of the current right toe disorder in service, within a presumptive period, or chronically after service, direct service connection based on in-service incurrence or causation is not warranted.

Whether lay as opposed to medical (expert) evidence is necessary to demonstrate the nexus depends on the particular question and facts of the case.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The arthritis of the right great toe which is established by the medical evidence in this case is verifiable by radiologic examination, but is not a disorder which is readily observable by a lay person.  Therefore, the cause of the disorder at issue in this case requires specialized medical knowledge, training, and/or experience and the causation cannot be established by the lay Veteran.  Thus, the Veteran's statements as to her belief that her in-service injury caused a right toe disorder are not competent to establish such causation.

The medical evidence establishes that the Veteran's right great toe disorder was not incurred during or as a result of her service or within an applicable presumptive period following service.  The evidence also establishes that the bilateral right and left great toe arthritis is increased in severity, that is, aggravated, in the right great toe as compared to the left great toe, in the area of the Veteran's in-service injury and the residual scar.  

As such, the evidence is at least in equipoise to warrant a finding that the Veteran's nonservice-connected right great toe disorder is increased in severity on a permanent basis by the service-connected injury.  Service connection based on aggravation is warranted, under the provisions of 38 C.F.R. § 3.310(b).  


ORDER

Service connection for right great toe arthritis as aggravated by residuals of a service-connected right great toe injury is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


